Citation Nr: 1425019	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-24 686	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disability of the hips.

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

4.  Entitlement to a compensable rating for anemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO, in pertinent part, granted service connection for anemia, evaluated as zero percent (noncompensably) disabling; denied a rating in excess of 10 percent for degenerative joint disease of the lumbar spine; and disallowed previously denied claims for service connection for disabilities of the right shoulder and hips.  After the decision was entered, the case was transferred to the jurisdiction of the RO in New Orleans, Louisiana.

In April 2009, while the Veteran's notice of disagreement (NOD) was pending, the New Orleans RO increased the rating for the service-connected disability of the Veteran's lumbar spine to 20 percent, effective March 27, 2007; the date of receipt of her claim for increased rating.  The Veteran has since indicated that she is seeking a still-higher rating for that disability.  See VA Form 9 (Appeal to Board of Veterans' Appeals) dated June 2009.  See also AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, the issues on appeal have been characterized as set forth above, on the title page.

The Board notes that, in addition to the paper claims file, there are electronic (Virtual VA and Veteran Benefits Management System (VBMS)) paperless claims files associated with the Veteran's claims.  The electronic files contain additional evidence, including an April 2014 brief from the Veteran's representative and additional VA treatment records, which the Board has reviewed.

In the April 2014 brief, the Veteran's representative asserted that the RO committed clear and unmistakable error (CUE) in a June 1994 rating decision when it denied service connection for flat feet, a left knee disability, and headaches; maintained that the RO also committed CUE in a September 1999 rating decision when it denied service connection for peptic ulcer disease; and raised issues pertaining to the Veteran's entitlement to service connection for hypothyroidism and a heart disorder.  Inasmuch as these issues have not been adjudicated by the agency of original jurisdiction (AOJ) in the first instance, the Board does not have jurisdiction to consider them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  Contrary to the representative's suggestion, none of these newly raised issues is inextricably intertwined with the matters presently developed for appeal; as such, there is no need to delay action on the present appeal pending action on these issues.

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the Veteran's previously denied claims for service connection for disabilities of the right shoulder and hips.  For the reasons set forth below, the remaining issues on appeal-including the underlying matter of the Veteran's entitlement to service connection for disabilities of the right shoulder and hips-are being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  By decisions entered in June 1994 and January 2006, the RO denied the Veteran's claim for service connection for a right shoulder disability; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decisions.

2.  By a decision entered in January 2006, the RO denied the Veteran's claim for service connection for disability of the hips; the Veteran did not appeal, and no new and material evidence was received during the one-year period following mailing of notice of the RO's decision.

3.  New evidence received since the time of the RO's prior final decisions, when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for disabilities of the right shoulder and hips, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The RO's June 1994 and January 2006 decisions, denying service connection for a right shoulder disability, are final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2005); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1993).

2.  The RO's January 2006 decision, denying service connection for disability of the hips, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2005).

3.  New and material evidence has been received to reopen the Veteran's claims for service connection for disabilities of the right shoulder and hips.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the RO, by a decision entered in June 1994, denied the Veteran's claim for service connection for a right shoulder disability.  Subsequently, by a decision entered in January 1996, the RO denied the Veteran's claims for service connection for disabilities of the right shoulder and hips.  The RO concluded, in part, that the disability(ies) for which the Veteran was seeking service connection had not been clinically diagnosed.  The Veteran was advised of the RO's decisions, and of her appellate rights, by letters dated in July 1994 and January 2006, respectively.

No pertinent evidence was received during the one-year period following mailing of notice of the RO's June 1994 and January 1996 decisions.  See 38 C.F.R. § 3.156(b).  Nor did the Veteran initiate an appeal within that time frame.  As a result, the RO's decisions became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2005).  Accordingly, the claims may be considered on the merits only if new and material evidence has been received since the time of the prior adjudications.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's June 1994 and January 1996 decisions includes the report of a February 2012 VA examination.  That report reflects, among other things, that the Veteran has current, diagnosed disabilities of the right shoulder (postoperative rotator cuff repair and decompression acromionectomy with bursitis) and hips (arthritis).

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claims were previously denied.  It is also material in that it relates to unestablished facts necessary to substantiate the claims (i.e., that the Veteran has current, diagnosed disabilities of the right shoulder and hips), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claims for service connection for disabilities of the right shoulder and hip are reopened.

In view of the Board's present action on these claims, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been satisfied with respect to the question of reopening.  See, e.g., Kent v. Nicholson, 20 Vet. App. 1 (2006).  That matter is moot.


ORDER

The Veteran's claims for service connection for disabilities of the right shoulder and hips are reopened; to this limited extent, the appeal is granted.


REMAND

In March 2011, the Veteran reported that the U.S. Office of Personnel Management (OPM) had found her disabled due to conditions presently on appeal.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying OPM's determination.  Because the records from OPM could contain additional information bearing on the outcome of the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran was last examined for purposes of evaluating the severity of her service-connected low back disability and anemia in June 2007 and December 2009, respectively.  In the Board's view, the findings in the reports of those examinations are too remote for rating purposes.  As such, new examinations are required.  See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

In February 2012, a VA physician opined, in effect, that the Veteran's currently shown right shoulder and hip disabilities were not related to service.  However, with respect to the right shoulder, the physician did not discuss the medical significance, if any, of two particular in-service treatment records, dated April 19, 1979 and July 22, 1980-related to orthopedic and surgical consults, respectively-which the Veteran has specifically identified as relating to the onset of her current disability.  In addition, with respect to the hips, the examiner did not explicitly address the Veteran's allegation that the disability of her hips was aggravated by her service-connected right knee disability, and did not address at all her allegation that that her bilateral hip disability was caused or aggravated by the service-connected of her low back.  See, e.g., NOD dated November 2007.  A new examination is therefore required.

Records of the Veteran's treatment through the Alexandria, Louisiana VA Health Care System (HCS)-dated through January 24, 2012-were last uploaded to the Veteran's electronic claims file on March 12, 2012.  On remand, efforts should be made to obtain records of any relevant VA treatment she may have undergone since that time, in order to ensure that her appeal is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask OPM to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for disability retirement, to include any medical records considered in making that determination, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

2.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the Alexandria VAHCS since January 24, 2012, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.  If no such records are available, the claims file should be annotated to reflect that fact, and the Veteran and her representative should be notified.

3.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination for purposes of evaluating the severity of her service-connected anemia.  The examiner should review the claims file.  All indicated tests should be conducted and the results reported.

The examiner should report the Veteran's current hemoglobin level and fully describe any and all functional deficits associated with the Veteran's service-connected anemia, if any.  In doing so, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's anemia is symptomatic and, if so, whether it is manifested by weakness, easy fatigability, headaches, lightheadedness, shortness of breath, dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute or more), syncope (three or more episodes in the last six months), high output congestive heart failure, and/or dyspnea at rest.

A complete medical rationale for all opinions expressed must be provided.

4.  Also arrange to have the Veteran scheduled for an examination of her lumbar spine.  The examiner should review the claims file.  After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe any and all functional deficits associated with the Veteran's service-connected low back disability.

The examiner should first record the range of motion observed on clinical evaluation, in terms of degrees of extension, forward flexion, left and right lateral flexion, and left and right rotation.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion, extension, and/or rotation at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

If the service-connected disability of the Veteran's lumbar spine is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves of the lower extremities (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis.

The examiner should describe the severity of any neurologic symptoms (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe), and should indicate whether the identified neurologic impairment is manifested by symptoms such as loss of reflexes, muscle atrophy, or sensory disturbances; whether there is pain and, if so, whether it is dull and intermittent or constant and occasionally excruciating; whether active movement of muscles below the knee is possible; whether flexion of the knee is weakened by neurological impairment; whether the foot dangles and drops, and whether it can be dorsiflexed, plantar flexed, and abducted; whether adduction or eversion of the foot is weakened or impossible; whether the first phalanges of the toes are drooped; whether the proximal phalanges of the toes can be extended (dorsal flexion); whether the toes can be flexed and separated; whether there is paralysis of all muscles in the sole; and whether anesthesia covers the entire dorsum of the foot and toes.  The frequency and duration of exacerbations requiring prescribed bed rest should also be described.

If consultation with one or more specialists is deemed necessary, that should be accomplished.  A complete medical rationale for all opinions expressed must be provided.

5.  Arrange, further, to have the Veteran scheduled for an examination of her right shoulder and hips.  The examiner should review the claims file.  All indicated tests should be conducted (including imaging studies, if necessary), and the results reported.

After examining the Veteran, reviewing the claims file, and providing a diagnosis for each identified disability of the Veteran's right shoulder and hips, the examiner should offer an opinion with respect to each of the following questions:

a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that one or more currently shown disability(ies) of the right shoulder had its (their) onset in service or is (are) otherwise attributable to service?  Please discuss the medical significance, if any, of entries in the Veteran's service treatment records dated April 19, 1979 (pertaining to an orthopedic consult for chronic right-sided back pain), April 21, 1980 (pertaining to complaints of right flank and shoulder blade pain), and July 22, 1980 (pertaining to a surgical consult for back and shoulder pain).

b.  Is it at least as likely as not that one or more currently shown disability(ies) of the hips is (are) the result of, or has been aggravated beyond the natural progression by, the Veteran's service-connected right knee and/or low back disabilities?  Please discuss the medical significance, if any, of the various medical reports of record (including in May 2005, September 2005, June 2007, and April 2011) which reflect that the Veteran has an antalgic gait and/or leg length discrepancy, and the opinion expressed by a VA examiner in September 2005, to the effect the Veteran's altered gait mechanics, brought on by her service-connected right knee disorder, caused or aggravated disabilities of her low back and left knee (both of which are now service connected).

A complete medical rationale for all opinions expressed must be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, the Veteran and her representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

After the Veteran and her representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until she receives further notice, but she may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


